DETAILED ACTION
	This Office action is in response to amendment filed December 1, 2022.
	New text is in bold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, and 16-18 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by SHIMADA et al (6,033,828).
The claimed invention now recites the following:

    PNG
    media_image1.png
    628
    664
    media_image1.png
    Greyscale

SHIMADA et al anticipates the claimed invention at the following Polymer 14 found column 94- line 53 – column 96, line 5 shown here:

    PNG
    media_image2.png
    263
    476
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1169
    436
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    143
    428
    media_image4.png
    Greyscale

Each of the resin repeating units (a), (b) and (c) are met by the labelled units above from SHIMADA et al.
Specifically, E14 in Table 3 anticipates the above claims, see below;

    PNG
    media_image5.png
    386
    589
    media_image5.png
    Greyscale
.
No claims above are allowed.
Claim 8, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SHIMADA et al (6,0303,828), TAKIZAWA et al (2015/0168834) and SAKAKIBARA et al (9,034,559).
The limitations as now claimed in claims 19-21 are not taught in a working example of SHIMADA et al, however the photoacid as claimed in claim 20 is obvious to the skilled artisan as reported by TAKIZAWA et al in page 90 wherein the photoacids, z118 and z119 are known in the art and easy to replace in the examples of SHIMADA et al.  The content of repeating unit (a) is taught in column 4, line 55 to column 5, lines 20-35 shown here for p12:

    PNG
    media_image6.png
    222
    422
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    715
    469
    media_image7.png
    Greyscale

With respect to amended claim 21, applicants are directed to Polymer 12 in column 93, line 35 to column 94, line 20 which report a copolymer having phenolic hydroxyl groups, protected phenolic hydroxyl groups and phenolic hydroxyl containing crosslinked acid labile groups.  

    PNG
    media_image8.png
    547
    432
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    388
    259
    media_image9.png
    Greyscale

The showing demonstrates the functional equivalence of the repeating units in Polymer 12 to those in Polymer 14 which have dihydroxystyrene groups, protected dihydroxystyrene groups and dihydroxystyrene groups containing crosslinked acid labile.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use known photoacid generators as reported in TAKIZAWA et al in the art of SHIMADA et al while also employing known equivalent repeating units such as hydroxystyrene with protected groups in place of one the dihydroxystyrenes with protected groups to meet the leaving protective group being a phenolic hydroxyl group with the reasonable expectation of same or similar results for improved resolution, pattern profiled and heat resistance. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over TAKIZAWA et al (2015/0168834) and SAKAKIBARA et al (9,034,559).
The claimed invention now recites the following:

    PNG
    media_image10.png
    602
    652
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    637
    653
    media_image11.png
    Greyscale

TAKIZAWA et al disclose the following copolymer structure P-19 on page 66 shown here:

    PNG
    media_image12.png
    224
    415
    media_image12.png
    Greyscale

The first comonomer meets claimed formula (I-1), while the second comonomer meets claimed repeating unit (b) as now amended for the monocyclic aliphatic ring. 
Said protective group in claim 22 including a monocyclic ring that is met by the disclosure below in SAKAKIBARA et al wherein various tertiary leaving groups are seen as functionally equivalent to include monocyclic rings, and tertiary alkyl groups, see page 13 of the OA below for disclosure in column 11, lines 1-50.
With respect to compound that generates an acid due to irradiation with an actinic ray or radiation, page 90 for photoacids (z118) and (z119) which meet the claimed compound that generates an acid, see below:
    PNG
    media_image13.png
    376
    400
    media_image13.png
    Greyscale

With respect to claim 22, SAKAKIBARA et al has been cited to disclose the functional equivalence of various acid decomposable groups that have an aliphatic group recited in claim 22 and those disclosed in TAKIZAWA et al wherein an acid decomposable group has an aliphatic ring bonded through a divalent tertiary alkyl group and those groups with alkyl groups bonded at the 1- position in the aliphatic cyclic ring, see column 11, lines 1-50 below:
    PNG
    media_image14.png
    952
    445
    media_image14.png
    Greyscale

SAKAKIBARA et al further disclose that the acid-decomposable structural units are present preferably in an amount of 30 to 70 mol%, see column 11, lines 53-63 below:
    PNG
    media_image15.png
    179
    442
    media_image15.png
    Greyscale

Thus, the skilled artisan is directed to use the amended mole percent of 30-70 in the copolymer.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention seeing the other comonomers of TAKIZAWA et al and substituting known equivalent acid decomposable repeating units as highlighted in SAKAKIBARA et al above for the acid decomposable unit in P-19 in an amount of 45 to 70 mol% as taught in TAKIZAWA et al which are then formulated with the  photoacids (z118) or (z119) of SAKAKIBARA et al in a radiation sensitive composition with the reasonable expectation of having a composition which is improved in sensitivity, resolution, space width roughness performance as well as adhesion to the substrate.
The amendment reciting the mole percent of the acid-decomposable groups is currently taught and falls within the disclosed ranges in TAKIZAWA et al and SAKAKIBARA et al, so accordingly, the rejection is repeated and made final.
With respect to claim 22 wherein unit (b) is now limited to a divalent linking group, applicants are directed to page 6, P-69 of TAKIZAWA et al above wherein a benzene divalent group has been discussed and meets the limitation for the divalent linking group A.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
December 7, 2022